Citation Nr: 1535765	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher evaluation for psychomotor epilepsy to include partial complex seizures, rated as  40 percent since August 12, 2014.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the then-assigned 20 percent evaluation for service-connected partial complex seizures (previously considered as "mini-seizures").  

The Board twice previously remanded this matter.  Following the most recent remand and consequent evidentiary development a December 2014 rating decision assigned a 40 percent rating effective August 12, 2014.  The Veteran has not withdrawn his claim, he continues to seek a still higher evaluation as available under the law.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).   

There are numerous issues informally raised the record, and as already cited by the Board before.  In October 2013, the Board referred for initial adjudication to the RO as Agency of Original Jurisdiction (AOJ) claims of entitlement to service connection for sleep apnea and respiratory disorder.  In July 2014, the Board referred the issues of entitlement to service connection for congestive heart failure secondary to seizure medication; and entitlement to service connection for dental and maxillary injury residuals, to include secondary to a seizure disorder.  A review of December 2014 correspondence reveals yet additional claims of entitlement to service connection for hypertension secondary to a seizure disorder, and a petition to reopen a claim of entitlement to service connection for headaches.  All of these issues, however, remain undeveloped and not certified for appellate review.  Hence, they are referred yet again for appropriate action.  


FINDING OF FACT

Resolving reasonable doubt in the appellant's favor he has had minor seizures approximating between four to eight times per week throughout the appellate term, with no higher occurrence or major seizures shown.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for psychomotor epilepsy to include partial complex seizures from September 13, 2010 to August 11, 2014 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Codes 8911, 8914 (2015).

2.  The rating criteria for an evaluation in excess of 40 percent for psychomotor epilepsy to include partial complex seizures since August 12, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Codes 8911, 8914.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

The Veteran has been provided satisfactory VCAA notice. Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA and private outpatient treatment records and affording VA examinations, including in response to prior Board remand directives.  The Veteran himself has provided statements from himself and his spouse.  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The Veteran's partial complex seizures were evaluated as 20 percent prior to August 12, 2014 under 38 C.F.R. § 4.124a, Diagnostic Code 8911, for epilepsy, petit mal.  Thereafter, effective August 12, 2014 the disorder was characterized as psychomotor epilepsy to include partial complex seizures, and rating was increased to 40 percent under Diagnostic Code 8914.  

Under Diagnostic Code 8911 petit mal epilepsy is rated under the General Rating Formula for minor seizures.  A major seizure is defined as being characterized by generalized tonic-clonic convulsion with unconsciousness.   A minor seizure is defined as consisting of brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  

The General Rating Formula provides that a 20 percent rating is warranted when there has been at least one major seizure in the last two years; or at least two minor seizures in the last six months.  A 40 percent rating is warranted when there has been at least one major seizure in the last six months or two in the last year; or an average of at least five to eight minor seizures weekly.  A 60 percent rating is assigned when there has been an average of at least one major seizure in four months over the prior year; or nine to ten minor seizures per week.  

Note 1 to the rating formula provides that when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note 2 provides that in the presence of major and minor seizures, rate the predominating type.  Note 3 provides that there will be no distinction between diurnal and nocturnal major seizures.  

Under Diagnostic Code 8914, for psychomotor epilepsy, the criteria is nearly identical.  The Code does state that psychomotor seizures, for rating purposes, are considered major seizures when characterized by automatic states and/or generalized convulsions with unconsciousness; and psychomotor minor seizures are characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  Whether a major or minor or seizure, the claims is to be referred back to the corresponding section of the previously identified general rating formula.  

The Veteran filed the instant claim for increase for his seizure disorder in September 2010.  

The record reveals that at a September 2010 VA compensation examination the Veteran reported having seizures that were usually early in the mornings, with occurrence approximately twice a week and he could ascertain the side effect of being tired all day the next day.  The diagnosis was  partial complex seizures.

At a December 2010 VA outpatient neurology consult the appellant reported having three seizures in the prior three months.

In December 2010, the Veteran's wife described witnessing the appellant's seizure activity.  She stated that these were comprised of periods, lasting, usually 30-35 seconds, fixed gaze, and then a resumption of what the appellant was doing beforehand as if nothing happened.  Over the previous year, she recalled the Veteran having two seizures in each of the months of August and October.  On occasion after a seizure the Veteran would complain of severe headache in the left temple area.  Usually after blood pressure check the pressure would be elevated.  The Veteran had been on various medications, changing them as necessary.

In his April 2011 notice of disagreement the Veteran recounted that apparently information he related to the VA examiner was missing from the final report, relating now that he had between two to six "breakthrough" seizures a week, where he woke up very tired and fatigued.  About two to four times a month he woke up with a terrible headache, severe fatigue, and elevated blood pressure readings. 

A June 2011 VA general medical consult noted that the Veteran reported having occasional seizures, and that he had tried multiple drugs.  His current medication regimen was judged to be "as good as it got."  Follow up in December 2011 indicated that the appellant reported having once monthly nocturnal seizures.  The examiner opined that the disorder was under best control possible, up to that point in time.

Private neurological records from the University of South Carolina School of Medicine reflect a March 2013 finding of having previously had seizures originally two to four per week around the year 2002, but with medication they now occurred once every six months.  The appellant was judged to have an intractable seizure disorder.

An October 2013 report from a University of South Carolina Sleep Center noted that the appellant's seizure disorder was considered to be "resolved."  No abnormal neurological findings were noted.

An October 2013 VA re-examination indicated continued use of medication to treat the underlying condition, and date of most recent seizure activity about two months previously.  

At an August 2014 VA examination the Veteran reported increased seizure activity manifested by symptoms of unconsciousness, staring, rhythmic blinking of the eyes, freezing episodes.  There was history of two or more minor seizures over the prior two months, as well as an average of four to eight psychomotor seizures a week.  There was no history of major seizures characterized by generalized tonic-clonic convulsions with unconsciousness.  

In light of available evidence, the Board will resolve reasonable doubt in the appellant's favor and assign a 40 percent rating for seizures for the time period prior to August 12, 2014, leaving intact the applicable evaluation for the period since.  

Prior to August 12, 2014, the evidence bespeaks wide variance in symptomatology, but one consistency that minor seizures generally occurred with frequency greater than twice every six months, the minimum for a 20 percent rating.  That does not automatically equate to the next higher 40 percent evaluation, given that the closer approximation of higher rating must apply.  See 38 C.F.R. § 4.7.  Again, overall the numbers diverge.  However, there is provided the Veteran's competent April 2011 statement that he experienced between two and six seizures per week (from his description meeting the minor seizure categorization).  The Veteran insists that this information was not properly reflected in VA examination reports that at times suggest a lower frequency of seizure symptomatology.  Whereas presumably the examiners and other treatment providers would have sought out reliable information, nonetheless even their respective analysis were likely premised on the Veteran's medical history which he has since clarified. 

When resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence sufficient to meet the requirement for a 40 percent under the general rating formula of minimum 5 to 8 minor seizures weekly to grant that higher rating.  Simply put, the Board finds that the appellant's report of seizure activity is credible, and as such an increased rating is in order under the doctrine of reasonable doubt.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  

The evidence, however, preponderates against entitlement to a rating in excess of 40 percent at any time during the pendency of the claim.  The Veteran has not at any point manifested between nine to ten minor seizures weekly which would correspond to a 60 percent evaluation.  He has not had major seizures characterized by generalized tonic-clonic convulsions with unconsciousness at any time.  Accordingly, entitlement to an evaluation in excess of 40 percent is not warranted under provisions of the rating schedule.  

The Board considered the provisions of 38 C.F.R. § 3.321(b)(1)  in regard to an extraschedular evaluation.  In this case the evidence preponderates against finding that the Veteran's seizure disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111   (2008).  The evidence in this case does not show such an exceptional disability picture that the available scheduler evaluation is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology, with regard to frequency and severity of symptoms.  To the extent there are secondary manifestations of underlying disability, these have become the subject of distinct claims for service connection which though not on appeal, have been referred for adjudication.  The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  Hence, the available scheduler evaluation for the seizure disorder is adequate, and the requirements for referral of this case for an extraschedular evaluation are not met.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a 40 percent rating for psychomotor epilepsy to include partial complex seizures from September 13, 2010 to August 11, 2014 is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a rating in excess of 40 percent for psychomotor epilepsy to include partial complex seizures since August 12, 2014 is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


